[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                     ________________________                JULY 2, 2009
                                                          THOMAS K. KAHN
                            No. 08-15587                       CLERK
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 06-00271-CR-W-N

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

PRESTON GRICE,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (July 2, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Preston Grice appeals his convictions for conspiracy to distribute and

possess with intent to distribute marijuana, cocaine base, and cocaine, in violation

of 21 U.S.C. § 846, and for distribution and possession with intent to distribute

marijuana, cocaine base, and cocaine, in violation of § 841(a)(1). Grice challenges

(1) the validity of the search warrant issue for the residence at 589 Holcombe

Street; (2) the traffic stop which led to his arrest; and (3) the Government’s

exercise of a peremptory challenge during jury selection. We find no merit in

these challenges, and accordingly affirm.

                                          I.

      The events that led to the issuance of the search warrant and Grice’s arrest

are thoroughly set forth in the magistrate judge’s Report and Recommendation

which formed the basis of the district court’s denial of Grice’s motion to suppress

and are implicated in Grice’s first two challenges.

             On November 1, 2005, at approximately 11:45 to 12:00 a.m.,
      Corporal R. J. Steelman, a police officer with the Montgomery Police
      Department, received information from a confidential source (CS)
      that Preston Grice and “Corey,” along with someone else called
      “Bunky,” were at 879 Holcombe Street cooking or cutting a large
      amount of crack cocaine. The CS indicated that a black Cadillac and
      a dark mini-van, as well as an older dark blue or black truck and an
      older Chevy Caprice were parked at the residence, which was next to
      two vacant lots at the corner of Holcombe and South Street. Steelman
      ran Preston Grice’s name through the police department’s narcotics



                                          2
      files, and his name came up in the database as being involved with
      drugs in some way.
              At approximately 12:20 or 12:30 pm on the same day, Steelman
      drove to the 800 block of Holcombe Street, but could not locate the
      house or the vehicles. He then proceeded to the 500 block of the
      same street and found a black pick-up truck, a mini-van and a black
      Cadillac at 589 Holcombe Street (“the residence”), which was a white
      single story dwelling near the corner of Holcombe and South Streets,
      with a vacant lot on either side. A Caprice was parked at the rear of
      the residence. Steelman set up surveillance near this residence. He
      observed foot traffic throughout the area – people walking down the
      street and a man (later identified as defendant [Corey] Harvey)
      coming from the front of this house and meeting cars. Steelman
      believed that these activities were consistent with street level drug
      dealing.
              After 20 or 30 minutes passed, a black male (later identified as
      Leenandora Woods) came out of the residence with a plastic bag in
      his hand and got into the Cadillac. Steelman called Sergeant
      Drummond on the radio, told him what he had heard and seen, and
      asked him to get the Cadillac stopped. Corporal Mills, who was also
      with the Montgomery Police Department, stopped the Cadillac at
      Drummond’s request. Woods consented to a search of the vehicle,
      and no drugs were found; however, a narcotics dog thereafter alerted
      on the center console. Woods took off running on foot, and
Lieutenant Bullard used his Taser to stop him. Corporal Conway, the K-9 officer
who had arrived with the drug dog, found approximately 450 grams of crack
cocaine and 99 grams of powder cocaine in the console area of the car. . . .
              When Steelman was informed of the results of the search of the
      Cadillac, he left the residence to prepare an application for a search
      warrant at the police department’s Special Operations Division, and
      Lieutenant Caviness and Captain Hughes set up surveillance in his
      place. At some point, DEA special agent Neil Thompson – who had
      also received a call from the CS, and was riding with Drummond –
      participated in the surveillance. Meanwhile, Detective Hamil typed
      the warrant affidavit as Steelman dictated it. While they were
      working on the affidavit, officers still on Holcombe Street saw four
      other vehicles leave the residence. One of these was a black Ford

                                       3
      Escort. Detective Wright stopped this car, which took off and had to
      be pursued. During the pursuit, Wright observed a large quantity of
      marijuana thrown from the window. A mini-van driven by Preston
      Grice also left the residence and was stopped. No drugs were found
      in Grice’s possession or in this van.

             When Steelman and Hamil completed the warrant affidavit,
      they took it to municipal judge Troy Massey, who issued a search
      warrant for the residence. Police executed the warrant and found
      documents there in the name of Corey Harvey. Harvey, who was
      observed across the street, was taken into custody. According to the
      evidence log, police seized numerous bags and bricks of marijuana,
      bags of crack cocaine, digital scales, a quantity of U.S. currency, and
      multiple firearms from the residence.

Report and Recommendation, March 15, 2007.

      The denial of a motion to suppress presents a mixed question of law and

fact. United States v. Delancy, 502 F.3d 1297, 1304 (11th Cir. 2007). We review

the district court’s factual findings for clear error and its interpretation and

application of the law de novo. Id. “Probable cause to support a search warrant

exists when the totality of the circumstances allow[s] a conclusion that there is a

fair probability of finding contraband or evidence at a particular location.” United

States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999). The “veracity” and

“basis of knowledge” of an informant’s tip are “relevant considerations in the

totality of the circumstances analysis,” and “a deficiency in one may be

compensated for . . . by a strong showing as to the other.” Id. at 1352-53. Further,



                                           4
“some other indicia of reliability” may make up for a deficiency in an informant’s

veracity or basis of knowledge, “such as corroborating evidence gathered by law

enforcement.” United States v. Foree, 43 F.3d 1572, 1576 (11th Cir. 1995).

      Search warrant affidavits are presumptively valid. Franks v. Delaware, 438

U.S. 154, 171, 98 S.Ct. 2674, 2684, 57 L.Ed.2d 667 (1978). A search warrant

must be voided and the fruits of the search excluded, however, if the affidavit

supporting the search warrant contains a false statement made knowingly and

intentionally or with reckless disregard for the truth. Id. at 155-56, 98 S.Ct.

at 2676. Nevertheless, a warrant is valid “when material that is the subject of the

alleged falsity or reckless disregard is set to one side, [and] there remains

sufficient content in the warrant affidavit to support a finding of probable cause.”

Id. at 171-72, 98 S.Ct. at 2684. Thus, a defendant must show (1) “that the alleged

misrepresentations or omissions were knowingly or recklessly made” and (2) “that

the result of excluding the alleged misrepresentations and including the alleged

omissions would have been a lack of probable cause for issuance of the warrants.”

United States v. Novaton, 271 F.3d 968, 986-87 (11th Cir. 2001).

      The district court did not err in denying Grice’s motion to suppress

evidence. The was no clear error in the court’s adoption of the magistrate judge’s




                                           5
finding that the affidavit underpinning the warrant, which established probable

cause, was not the product of knowingly or recklessly made false information.1

                                                II.

       Grice argues that the district court erred in denying his motion to suppress

evidence seized as a result of a warrantless stop of his vehicle. He submits that the

stop of his vehicle, his arrest, and the seizure of his keys was

unlawful—conducted solely for investigative purposes. He had not violated

traffic laws, and they had no reason to believe that he was connected to the

Holcombe Street residence, or that he possessed illegal drugs or contraband.

       “A traffic stop is a seizure within the meaning of the Fourth Amendment.”

United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001). “A traffic stop . . .

is constitutional if it is either based upon probable cause to believe a traffic

violation has occurred or justified by reasonable suspicion in accordance with

[Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)],” which

requires that the officers “have a reasonable, articulable suspicion based on

objective facts that an individual is engaged in criminal activity.” United States v.

Harris, 526 F.3d 1334, 1337 (11th Cir.) (quotation omitted), petition for cert. filed,



       1
          The affidavit did contain misstatements of fact, but they were unintentional and clearly
did not render the warrant invalid.

                                                6
(U.S. Aug. 6, 2008) (No. 08-6074). “A determination of reasonable suspicion is

based on the totality of the circumstances, and [i]t does not require officers to

catch the suspect in a crime.” Id. (quotation omitted). “Instead, [a] reasonable

suspicion of criminal activity may be formed by observing exclusively legal

activity.” Id.

      “Probable cause to arrest exists where the facts and circumstances within

the officers’ knowledge, of which they had reasonably trustworthy information,

are sufficient to cause a person of reasonable caution to believe that an offense has

been or is being committed.” United States v. Ollet, 848 F.2d 1193, 1195 (11th

Cir. 1988). “[C]ircumstances unique to the vehicle context justify a search

incident to a lawful arrest when it is reasonable to believe evidence relevant to the

crime of arrest might be found in the vehicle.” Arizona v. Gant, 556 U.S. ___, 129

S.Ct. 1710, 1719, 173 L.Ed.2d 485 (2009) (quotation omitted). In such a case,

“the offense of arrest will supply a basis for searching the passenger compartment

of an arrestee’s vehicle and any containers therein.” Id.

      The district court did not err in denying Grice’s motion to suppress evidence

seized as a result of the traffic stop because the police had reasonable suspicion to

believe that he was engaged in criminal activity, had probable cause for his arrest




                                          7
after discovering that he was the driver of the vehicle, and were entitled to search

the vehicle incident to his lawful arrest.

                                             III.

      Grice argues that the district court erred in denying his challenge to the

Government’s peremptory strike of a juror under Batson v. Kentucky, 476 U.S. 79,

106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Citing Miller-El v. Dretke, 545 U.S. 231,

125 S.Ct. 2317, 162 L.Ed.2d 196 (2005), he maintains that the Government’s

reason for striking the juror was insufficient and the court erred in failing to

conduct a meaningful voir dire regarding the issue.

      We review a district court’s decision regarding jury selection under Batson

de novo and the court’s underlying factual findings for clear error. United States

v. Campa, 529 F.3d 980, 992 (11th Cir. 2008), petition for cert. filed, (U.S.

Jan. 30, 2009) (No. 08-987). When reviewing the district court’s resolution of a

Batson challenge, we give “great deference to a district court’s finding as to the

existence of a prima facie case.” United States v. Allen-Brown, 243

F.3d 1293, 1296 (11th Cir. 2001). The Constitution forbids the prosecutor to

challenge potential jurors solely on account of their race. Campa, 529 F.3d at 997.

Our analysis of a Batson challenge involves three steps:




                                              8
      (1) the objector must make a prima facie showing that the peremptory
      challenge is exercised on the basis of race; (2) the burden then shifts
      to the challenger to articulate a race-neutral explanation for striking
      the jurors in question; and (3) the trial court must determine whether
      the objector has carried its burden of proving purposeful
      discrimination.

Id. at 998 (quotation omitted).

      To establish a prima facie case of purposeful discrimination, the defendant

must show: (1) that “he is a member of a cognizable racial group” and that “the

prosecutor . . . exercised peremptory challenges to remove from the venire

members of [his] race”; and (2) that “these facts and any other relevant

circumstances raise an inference that the prosecutor used that practice to exclude

the veniremen from the petit jury on account of their race.” United States v.

Dennis, 804 F.2d 1208, 1210 (11th Cir. 1986). In determining whether the

defendant has established a prima facie case, we consider “all relevant

circumstances,” including “a ‘pattern’ of strikes against black jurors included in

the particular venire.” Id.

      We consider several factors in determining whether the totality of the

circumstances shows a “pattern” that creates an inference of discrimination,

including (1) “whether members of the relevant racial or ethnic group served

unchallenged on the jury”; (2) “whether the striker struck all of the relevant racial



                                          9
or ethnic group from the venire, or at least as many as the striker had strikes”;

(3) “whether there is a substantial disparity between the percentage of jurors of a

particular race or ethnicity struck and the percentage of their representation on the

venire”; and (4) “whether there is a substantial disparity between the percentage of

jurors of one race [or ethnicity] struck and the percentage of their representation

on the jury.” United States v. Ochoa-Vasquez, 428 F.3d 1015, 1044-45 (11th

Cir. 2005).

      Once the defendant makes a prima facie showing, the burden shifts to the

prosecution to explain, in clearly and reasonably specific terms, the legitimate

race-neutral reason for striking the juror. Batson, 476 U.S. at 97, 98 n.20, 106

S.Ct. at 1723, 1724 n.20. “After the government articulates such reasons, the

court must evaluate the credibility of the stated justifications based on the

evidence placed before it.” United States v. Houston, 456 F.3d 1328, 1335 (11th

Cir. 2006). Nevertheless, the defendant retains the ultimate burden of proving

intentional discrimination. Id.

      In evaluating the credibility of the prosecution’s proffered race-neutral

reasons for a strike, we consider whether the “proffered reason for striking a black

panelist applies just as well to an otherwise-similar nonblack who is permitted to

serve.” Miller-El, 545 U.S. at 241, 125 S.Ct. at 2325. Other considerations

                                          10
include a prosecutor’s mischaracterization of voir dire testimony, substitution of

additional reasons for a strike when confronted with a defendant’s rebuttal, or

failure to conduct a meaningful voir dire examination on the subject of the

prosecutor’s concern regarding the panelist. Id. at 244-46, 125 S.Ct. at 2327-28.

Additionally, any “broader patterns of practice during the jury selection” should be

considered, such as evidence of the government’s general practice of excluding

black venire members from juries, use of arbitrary “jury shuffl[ing],” or use of

contrasting voir dire questions to black and nonblack panel members. Id.

at 253-55, 125 S.Ct. at 2332-33.

         Here, the district court did not err in denying Grice’s Batson challenge

because the Government provided a genuine race-neutral reason for striking the

juror.

         AFFIRMED.




                                           11